NUMBER 13-21-00308-CV

                                     COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG


                                           EX PARTE A.T.R.


                         On appeal from the 445th District Court
                              of Cameron County, Texas.


                                 MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      Appellant the Texas Department of Public Safety (DPS) appeals the trial court’s

order expunging records and files relating to a possession of marijuana charge against

appellee A.T.R. See TEX. HEALTH & SAFETY CODE ANN. § 481.121. By its sole issue, DPS

contends that the trial court erroneously expunged A.T.R.’s arrest record because A.T.R.

was not entitled to have his records expunged.1 We reverse and render.



      1   A.T.R. did not file a brief to assist us in the resolution of this matter.
                                   I.     BACKGROUND

       On July 12, 2006, A.T.R. was arrested and charged by information with possession

of marijuana, a Class B Misdemeanor. See id. Pursuant to a plea agreement, A.T.R.

pleaded guilty to the offense, and he was placed on deferred adjudication community

supervision for a period of twelve months. After successfully completing community

supervision, the trial court discharged him from community supervision on October 22,

2018. The State then dismissed the charge.

       On March 5, 2021, A.T.R. filed a petition for expunction of records and files

pertaining to his arrest pursuant to Texas Code of Criminal Procedure Article 55.01(a)(2).

See TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(2). In his petition, A.T.R. incorrectly stated

that “no indictment or information was presented against [A.T.R.].” A.T.R. attached a copy

of the “State’s Motion to Dismiss” the charge against him, which noted that the State was

seeking dismissal because “[t]he evidence is insufficient” and “in the interest of justice.”

DPS filed an answer asserting that, because A.T.R. was charged, pleaded guilty, and

received deferred adjudication community supervision for the charge, he was not entitled

to have records expunged under Article 55.01(a)(2). Copies of the charging instrument

and the order discharging A.T.R. from community supervision were attached to DPS’s

answer.

       The trial court held a hearing. DPS did not appear. Following a hearing, the trial

court ordered that the records pertaining to A.T.R.’s arrest be expunged. This appeal

followed.




                                             2
                                     II.     RESTRICTED APPEAL

        A restricted appeal is a direct attack on a judgment or order which is available

under certain conditions. Norman Commc’ns v. Tex. Eastman Co., 955 S.W.2d 269, 270

(Tex. 1997) (per curiam). To sustain a proper restricted appeal, DPS must prove: (1) it

filed notice of the restricted appeal within six months after the judgment was signed; (2)

it was a party to the underlying lawsuit; (3) it did not participate in the hearing that resulted

in the judgment complained of, and it did not timely file any post-judgment motions or

requests for findings of fact and conclusions of law; and (4) error is apparent on the face

of the record. Pike-Grant v. Grant, 447 S.W.3d 884, 886 (Tex. 2014) (per curiam) (citing

Alexander v. Lynda’s Boutique, 134 S.W.3d 845, 848 (Tex. 2004)); Ex parte E.H., 602

S.W.3d 486, 495 (Tex. 2020); see also TEX. R. APP. P. 30.

        “[A]lthough the first three requirements for a restricted appeal are jurisdictional, the

fourth is not. An appellant who satisfies the first three requirements establishes the court’s

jurisdiction and must then establish error from the face of the record to prevail in the

restricted appeal.” Ex parte E.H., 602 S.W.3d at 497. Here, the record conclusively

establishes the three jurisdictional requirements for a restricted appeal. See id. First, the

trial court signed the expunction order on May 25, 2021,2 and DPS filed its notice of

restricted appeal on September 24, 2021, which was within six months after the order

was signed. See Pike-Grant, 447 S.W.3d at 886. Second, DPS was a party to the

underlying lawsuit. See id. And third, DPS did not participate in the hearing on A.T.R.’s

petition for expunction. See id. Therefore, we have jurisdiction in this appeal.




        2  We note the order incorrectly lists the date as May 25, 2020. However, the record provides that
the trial court signed the order on May 25, 2021.

                                                    3
                                    III.    EXPUNCTION

       DPS contends that A.T.R. failed to establish that he was entitled to expunction

because A.T.R. pleaded guilty to a charge resulting from the arrest, and he was placed

on community supervision. We agree with DPS.

A.     Standard of Review

       A trial court’s ruling on a petition for expunction is reviewed for an abuse of

discretion. State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018). A trial court abuses its

discretion if it acts arbitrarily or unreasonably without reference to guiding rules and

principles of law. Id. Under this standard, we afford no deference to the trial court’s legal

determinations, recognizing that the trial court has no discretion in deciding what the law

is or in applying it to the facts. Id. Thus, a trial court’s legal conclusions are reviewed de

novo. Id. When conducting our review, however, we may not substitute our judgment for

that of the trial court with respect to resolution of factual issues committed to the trial

court’s discretion. In re A.G., 388 S.W.3d 759, 761 (Tex. App.—El Paso 2012, no pet.).

B.     Applicable Law

       “Expunction is a civil remedy governed by Article 55.01 of the Texas Code of

Criminal Procedure.” Ex parte R.P.G.P., 623 S.W.3d 313, 316 (Tex. 2021). A person who

has been placed under arrest for commission of either a felony or misdemeanor is entitled

to have all records and files relating to the arrest expunged if “the person has been

released and the charge, if any, has not resulted in a final conviction is no longer pending

and there was no court-ordered community supervision under Chapter 42A for the

offense.” TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(2). To qualify for the privilege, the

petitioner must prove he has met all the statutory requirements. Tex. Dep’t of Pub. Safety



                                              4
v. J.H.J., 274 S.W.3d 803, 806 (Tex. App.—Houston [14th Dist.] 2008, no pet.); Ex parte

Guajardo, 70 S.W.3d 202, 205 (Tex. App.—San Antonio 2001, no pet.). “Because the

remedy is a privilege defined by the Legislature, and not a constitutional or common-law

right, the statutory requirements are mandatory and exclusive and cannot be equitably

expanded by the courts.” Ex parte R.P.G.P., 623 S.W.3d at 316.

C.     Analysis

       It was A.T.R.’s burden to prove he met the statutory requirements. See J.H.J., 274

S.W.3d at 806. The face of the record shows that A.T.R. pleaded guilty to the offense for

which he was arrested and was ordered to participate in community supervision under

code of criminal procedure Chapter 42A; therefore, the statute expressly excludes him

from the privilege of expunction. See TEX. CODE CRIM. PROC. ANN. art. 55.01(a)(2)

(requiring there be “no court-ordered community supervision under Chapter 42A for the

offense” to obtain relief); J.H.J., 274 S.W.3d at 809 (“[W]e hold that a person’s release

from the ‘penalties and disabilities’ of a criminal offense does not entitle that person to

expunction, which is a civil privilege granted to eligible citizens.”).

       Nevertheless, the trial court granted A.T.R.’s petition. See Ex parte R.P.G.P., 623

S.W.3d at 316 (citing Ex parte E.H., 602 S.W.3d at 489) (addressing expunction and

stating that “the statutory requirements [under article 55.01] are mandatory and exclusive

and cannot be equitably expanded by the courts”). The trial court had no discretion “to

extend the expunction statute beyond its stated availability.” J.H.J., 274 S.W.3d at 811;

see Ex parte E.H., 602 S.W.3d at 489; see also Ex parte Vega, 510 S.W.3d 544, 551

(Tex. App.—Corpus Christi–Edinburg 2016, no pet.) (providing that a petitioner is not




                                               5
entitled to expunction if the petitioner received community supervision for any charge

stemming from an arrest).

      Having reviewed the entire record, we conclude the trial court’s order granting

A.T.R.’s petition for expunction did not comply with Article 55.01(a)(2), and it was an

abuse of discretion. See Ex parte E.H., 602 S.W.3d at 489. The trial court’s expunction

order constitutes error on the face of the record. See TEX. R. APP. P. 30; Ex parte E.H.,

602 S.W.3d at 495; Pike-Grant, 447 S.W.3d at 886. We sustain DPS’s sole issue.

                                  IV.    CONCLUSION

      We reverse the trial court’s order expunging A.T.R.’s criminal records and render

judgment denying expunction.


                                                                    JAIME TIJERINA
                                                                    Justice

Delivered and filed on the
8th day of September, 2022.




                                           6